DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 7,060,146, of record) and further in view of Suzuki (US 6,371,185, of record), Kleffmann (US 2008/0142132, newly cited), and the APA.
	As best depicted in Figure 10, Ikeda is directed to a heavy-duty tire construction comprising an axially innermost sidewall Gsin and an axially outermost sidewall Gs, wherein said outermost sidewall has a thickness between approximately 0.05 and 0.8 times a combined thickness of said sidewall layers (Column 2, Lines 32-36 and Column 9, Lines 50+).  Ikeda (Column 9, Lines 15+) further states that (a) inner sidewall Gsin is provided to reinforce the sidewall portion and has a hardness between 60 and 95 degrees and (b) outer sidewall Gs is a relatively soft rubber having a hardness between 48 and 58 degrees.  Ikeda, however, is silent with respect to (a) a ratio between crock propagation rates of respective sidewall layers and (b) the thickness of sidewall layer Gsin.
	Regarding (a), as detailed above, sidewall layer Gsin has superior mechanical properties, as compared to sidewall layer Gs.  While a specific ratio between VP1 and VP2 (propagation rates) is not disclosed by Ikeda, it appears that the general disclosure of rubber compositions having inferior mechanical properties (for an axially outermost sidewall rubber layer) would have resulted in the claimed ratio between propagation rates.  This is particularly evident in view of Applicant’s original specification in which a greater filler loading and superior mechanical properties are present in an innermost sidewall layer, as compared to an outermost sidewall layer, and results in the claimed relationship between propagation rates (see Tables 1 and 2).  Given the totality of the teachings in Ikeda, it reasons that a plurality of rubber combinations for respective sidewall layers would result in a ratio between propagation rates as required by the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to form a tire of Ikeda with first and second sidewall rubber layers in accordance to the claimed invention given the general disclosure detailed above, it being further noted that Applicant has not provided comparative examples formed with a dual layer arrangement and including rubber compositions outside the scope of the claimed invention (lone comparative example includes a single sidewall layer and thus does not constitute the closest prior art of record).
	With respect to (b), as detailed above, Ikeda broadly teaches a sidewall design in which an axially outermost sidewall layer Gs can have a greater thickness than axially innermost sidewall layer Gsin.  While Ikeda is silent with respect to an exact thickness value for said axially innermost layer, thickness values of at least 3 mm are consistent with those that are used in similar dual-layered sidewall designs, as shown for example by Suzuki (Column 4, Lines 5+).  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to select a thickness value of at least 3 mm for the axially innermost sidewall layer of Ikeda (lack of comparative examples in which thickness value is less than 3 mm, for example). 
	In terms of the manner in which different mechanical properties are obtained, it is extremely well known and conventional to vary a type of filler and/or filler loading, as shown for example by Kleffmann (Paragraph 3).  Kleffmann recognizes the ability to form rubber compositions having high hardness values by using carbon blacks with high surface areas and/or larger carbon black loadings.  The disclosure of Kleffmann is directly analogous to that of Ikeda in that both references are directed to a multi-layered tire component in which higher hardness properties are desired in an outermost layer, with Kleffmann specific recognizing the use of carbon blacks having higher surface areas and/or larger loadings.  For example, a large difference in surface areas would counter a small difference in loadings, resulting in a greater hardness in a layer having carbon black with larger surface areas.  Similarly, a large difference in carbon black loadings would counted a small difference in surface area, resulting in a greater hardness in a layer having a greater carbon black loading.  One of ordinary skill in the art at the time of the invention would have found it obvious to select any number of carbon black combinations to achieve the disclosed difference in mechanical properties of Ikeda.  Additionally, the claimed loadings (30-40 phr and 40-60 phr) are consistent with the general order of carbon black loadings, as well as the exemplary compositions of Ikeda (supported by the disclosure of Kleffmann to include at least 25 phr of carbon black).
	Lastly, regarding claim 10, Ikeda is broadly directed to a heavy-duty tire construction and such would include tires having the ability to be mounted on rims having a diameter of at least 25 inches.  It is particularly noted that the claims as currently drafted are directed to a tire construction, as opposed to a wheel assembly comprising a tire and a rim.  It is emphasized, though, that a rim diameter of at least 25 inches is consistent with the general disclosure of heavy-duty tire constructions.  Additionally, the general class of heavy-duty tires encompasses tires designed for construction purposes and the APA (Paragraph 36) teaches that the claimed weight relationship is consistent with tires designed for construction vehicles.        
With respect to claim 11, respective sidewall layers would be expected to have “substantially equal” moduli (given the similarity of rubber compositions in dual layered sidewall designs as taught by Ikeda).  It is emphasized that Ikeda evidences a general relationship between dual layered sidewall designs in which an axially outermost layer, as compared to an axially innermost layer, demonstrates inferior mechanical properties.
Regarding claim 12, one of ordinary skill in the art at the time of the invention would have found the claimed ratio obvious given the general disclosure for respective sidewall layers.  Again, the first sidewall layer of Ikeda can have a JIS hardness as low as 48 and a composition for said second sidewall layer can have a hardness as large as JIS 95.  Given such a disparity in mechanical properties, it reasons that Ikeda encompasses rubber compositions having the claimed ratio.  It is emphasized that modulus and hardness generally have a positive correlation with one another.
With respect to claims 13 and 14, the first sidewall layer of Ikeda comprises natural rubber and butadiene rubber and between 30 and 55 phr of carbon black (Column 9).  This is extremely similar to the composition used in Applicant’s first sidewall (Paragraph 47).  As such, it is believed that the first sidewall composition of Suzuki in view of Ikeda would demonstrate properties in accordance to the claimed invention.      
Regarding claims 15 and 16, a fair reading of Ikeda suggests a second sidewall rubber composition having superior mechanical properties, as compared to the first sidewall composition.  Thus, the claimed modulus would have been expected to be present in the tire of Ikeda (greater carbon black loading and hardness value, as compared to a first sidewall layer).  In this same regard, superior mechanical properties are commonly associated with greater loss tangent values and such is consistent with the claimed values.  It is further noted that Column 9 suggests larger modulus values at 230% elongation in an axially innermost layer (as compared to an axially outermost layer).  
As to claims 17 and 18, a fair reading of Ikeda does not limit the exact type of carbon black for respective sidewall layers.  Additionally, N220 and N330 are two of the most well-known and conventionally used carbon blacks in a wide variety of tire components, including tire sidewalls.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any type of well-known carbon black in respective sidewall layers as long as the innermost sidewall layer demonstrates superior mechanical properties, as compared to the outermost sidewall layer.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that none of the references teaches either the relative mass of the sidewalls or the BET surface area of the carbon black filler.  First, as detailed above, the APA recognizes that heavy duty tires designed for construction vehicles have a mass relationship in accordance to the claimed invention.  Second, Kleffmann has been provided to evidence the known ability to form different hardness values by varying the type of carbon black filler and/or the carbon black loading.  It is emphasized that an axially innermost sidewall of Ikeda has superior mechanical properties, as compared to an axially outermost sidewall, and the prior art recognizes the ability to form a hardness variation in accordance to the claimed invention.
Applicant further contends that Ikeda only mentions FEF carbon black.  A fair reading of Ikeda does not limit the type of carbon black and FEF carbon black would be recognized as an exemplary carbon black.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of well-known and conventional carbon blacks, including those required by the claimed invention.  It is emphasized that the concept of using carbon blacks with higher surface areas to achieve high mechanical properties, such as hardness, is known in the tire industry, as shown for example by Kleffmann.  Again, the exact surface area in each layer of Ikeda is not limited- in view of the prior art references of record, the general selection of a carbon black having a larger surface area in the outermost sidewall layer of Ikeda, as compared to the innermost sidewall layer, would have been well within the purview of one having ordinary skill in the art at the time of the invention. 
Applicant argues that none of the cited references teach or suggest any link between hardness of the material and crack propagation rate.  It is emphasized that Table 1 in Applicant’s original disclosure appears to suggest that tire sidewalls having superior mechanical properties (e.g. greater tensile strength and modulus) in an axially innermost sidewall layer, as compared to an axially outermost sidewall layer, result in the claimed propagation ratio.  As detailed above, the tire of Ikeda includes an axially innermost sidewall that can be significantly harder than an axially outermost sidewall and it is well taken that modulus and hardness predominantly have a positive relationship.  Again, the general disclosure of Ikeda does in fact suggest any number of sidewall designs in which the propagation rate is greater than 1 since an axially innermost sidewall has superior mechanical properties.  This disclosure encompasses the claimed range and Applicant has not provided a conclusive showing of unexpected results for the claimed ratio (lack of comparative examples having a dual layered sidewall in which the claimed ratio is less than 1.25).
Applicant argues that the Examiner provides no motivation whatsoever to specifically make the outer sidewall layer thicker than the inner sidewall.  It is emphasized that Ikeda specifically describes a thickness ratio that can be as large as 4 (Column 9, Lines 50+).  The fact that Ikeda also teaches that an axially outermost sidewall can be smaller than an axially innermost sidewall fails to render the claims non-obvious.  Ikeda expressly teaches three tire constructions- one in which the layers have the same thickness, one in which an axially outermost layer is thicker than an axially innermost layer, and one in which an axially innermost layer is thicker than an axially outermost layer.  These tires are expressly disclosed by the disclosure of Ikeda.                                 
  Lastly, in terms of the carbon black loading, the claimed loadings are consistent with those that are conventionally used in all tire components, including tire sidewalls.  It is well taken that tire components are commonly described in terms of a range of loadings- a reference is not limited to a single exemplary carbon black loading.  Kleffmann, for example, suggests the inclusion of at least 25 phr of carbon black (Paragraphs 9 and 21).  It is emphasized that tire rubber compositions are well recognized as including a range of filler loadings and such loadings are consistent with those that are required by the claimed invention.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed carbon black loadings (lack of comparative examples in which a dual layered sidewall has carbon black loadings outside the claimed range).   
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 2, 2022